FRANK, J.
(dissenting). We are impelled to dissent from the affirmance of a Special Term order denying the application of the petitioner to stay arbitration.
*650In 1-956, Charles S. Melds, Ine.> the petitioner, entered into discussions with American Hydrotherm Corp., the respondent (for convenience, the parties will be referred to as -Fields and American/), concerning the proposed purchase by Fields of a heating and cooling system to be used in its plant. On October 22, 1956, after extended negotiations.;, American submitted a document to Fields entitled ‘‘ Final •Quotation”, containing detailed specifications relating 'to the equipment and -fixing the price at $13,7-50. The last page of this -document consisted of 19 paragraphs, in smaller print than the rest and titled ‘‘ Standard Terms and Conditions”. Paragraph 19 provided for arbitration.
The “ Final Quotation '” was never signed by either of the parties. Instead, Fields delivered three of its own purchase orders to American, the first dated October 15, the next Oetobei; 16, and the last November 4. When, through some confusion, the earlier dated orders were not received by American, the last one was picked up by its representative. They did not bear precisely the same wording, for only the last recited the price. As the^ dates indicate, the first two purchase orders were prepared by Fields prior to the time that the ‘ ‘ Final Quotation ’ ’ was submitted to it.
Two questions are raised on this appeal. The first is the contention by Fields 'that a subsequent rescission of -the contract occurred and as a result nothing remained for arbitration. We agree with the majority that if a 'binding contract existed, containing the arbitration ól-ause stated in paragraph 19, the issue of a rescission would be one for the arbitrators to decide. (Matter of Lipman [Haeuser Shellac Co.], 289 N. Y. 76.)
Our disagreement with the majority is predicated upon -the second question posed. It Is quite seriously urged, and with some merit, that the parties made no agreement to arbitrate. No one is under a duty to arbitrate unless he has consented to do so by agreement in clear and unequivocal terms. (Matter of Level Export Corp. [Wolz, Aiken & Co.], 305 N. Y. 82; Matter of Lehman v. Ostrovsky, 264 N. Y. 130, 132; Matter of Eagar Constr. Corp. v. Ward Foundation Corp., 255 App. Div. 291, 293.) Without-assenl there can be no agreement to arbitrate. A party should not be bound by clauses printed on the reverse side of an unsigned document, unless it is definitely established that the ⅝-equireme'n-t for -submission to arbitration Was properly called to its attention;-aIid there ‘is same -evidence of acquiescence on its part to such an arrangement. (Matter of Arthur Philip Export Corp. [Leathertone, Inc.], 275 App. Div. 102; Klar v. H. & M. Parcel Room, 270 App. Div. 538, 543, affd. 296 N. Y. *6511044; Dery v. Blate, 209 App. Div. 467, 471, affd. 239 N. Y. 203; Matter of Albrecht Chem. Co. [Anderson Trading Corp.], 298 N. Y. 437.)
From the documents and the affidavits in the record, we cannot hold that the proof is sufficient to establish an intentional submission to arbitration by the purchaser. The possible significance of purchase orders preceding the receipt by Fields of the “ Final Quotation ” should not be ignored. The proof concerning the making- of the alleged agreement is not so unequivocal as to preclude a finding upon oral proof that no contract providing for arbitration was made-. Under such circumstances the Civil Practice Act (§ 1459) provides that a hearing be held for the purpose of determining whether the parties entered into an agreement to arbitrate. (Matter of Exeter Mfg. Co. v. Marrus, 254 App. Div. 49; Matter of Japan Cotton Trading Co. v. Farber, 233 App. Div. 354, 357.)
For these reasons, we must dissent, and vote that the order appealed from be modified to the extent of directing a hearing as to the issue of the existence of a binding agreement to arbitrate.
Botein, P. J., Breitel and Rabie, J J., concur in Per Curiam opinion; Frank, J-., dissents in opinion, in which McNally, J. concurs.
Order affirmed, with $20 costs and disbursements to the respondent American Hydrotherm Corporation.